                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

TYRONE HARRIS,                                       )
                                                     )
       Movant,                                       )
                                                     )       Case No. 20-00914-CV-W-GAF-P
       vs.                                           )       Crim. No. 11-00038-01-CR-W-GAF
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
       Respondent.                                   )

                                                 ORDER
       Movant, who is currently confined at the FCI Florence in Florence, Colorado, has filed a motion
to vacate, set aside, or correct his sentence in the above-numbered criminal case pursuant to 28 U.S.C. '
2255. Doc. 7. As set forth in Respondent’s response, Movant has filed a previous motion pursuant to 28
U.S.C. § 2255, see Harris v. United States, No. 15-00124-CV-W-GAF (W.D. Mo. Feb. 19, 2015), which
was denied. In the present case, Movant argues that he is entitled to relief pursuant to the United States
Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015). Docs. 7, 8.
       Before the district court may consider a second or successive motion for relief under Section 2255,
the prisoner “shall move in the appropriate court of appeals for an order authorizing the district court to
consider the [motion].” 28 U.S.C. § 2244(b)(3)(A); see also 2255(h)(1) and (2). Because Movant has not
obtained the required authorization from the United States Court of Appeals for the Eighth Circuit, this
case must be dismissed, without prejudice, for lack of jurisdiction.
       Accordingly, it is ORDERED that this case is dismissed, without prejudice, for lack of jurisdiction
pursuant to 28 U.S.C. ' 2244(b)(3)(A) and 28 U.S.C. ' 2255.
                                                     /s/ Gary A. Fenner
                                                     GARY A. FENNER, JUDGE
                                                     UNITED STATES DISTRICT COURT

Dated: February 2, 2021.
